          Case 4:18-cr-01013-CKJ-DTF Document 102 Filed 08/05/19 Page 1 of 3



     Sean C. Chapman
 1
     Law Office of Sean C. Chapman, P.C.
 2   100 North Stone Avenue, Suite 701
     Tucson, Arizona 85701
 3   Telephone: (520) 622-0747
 4   Fax: (520) 628-7861
     Arizona State Bar No. 012088
 5   Attorney for Defendant Bowen
     Sean@seanchapmanlaw.com
 6

 7                         IN THE UNITED STATES DISTRICT COURT
 8
                                FOR THE DISTRICT OF ARIZONA
 9
     UNITED STATES OF AMERICA,               ) CR 18-01013-001-TUC-CKJ(BPV)
10                                           )
                  Plaintiff,                 )     REPLY TO OPPOSITION TO
11                                           )          CONTINUE TRIAL
            v.                               )
12                                           )
     Matthew Bowen,                          )
13                                           )
                  Defendant.                 )
14                                           )
15

16         The defendant, through counsel undersigned, hereby responds to the
17
     government’s opposition to the defendant’s motion to continue trial (See DOCs 91 and
18

19   92). On the afternoon of August 1, 2019, roughly 11 days prior to trial, the government
20   provided to the defense new/late disclosure in the form of video-graphic evidence of the
21
     event in this case. The video disclosed shows the event in greater detail than that
22

23   contained in prior disclosure, and the software employed by the government for the first

24   time allowed the video to be played frame-by-frame. In light of the lateness of the
25
     disclosure, the defense determined that a motion to continue the trial was necessary in
26



                                                                                               1
          Case 4:18-cr-01013-CKJ-DTF Document 102 Filed 08/05/19 Page 2 of 3




 1
     order to further investigate the new material. The government at that time volunteered

 2   that it would not oppose the defense motion to continue. A day later, however, on
 3
     August 2, 2019, after the defense motion to continue had been filed, the government
 4
     changed its position and decided to oppose the motion. In the government’s motion
 5

 6   however, it avows that it will not attempt to introduce the new video or use the frame-
 7
     by-frame analysis that suddenly became available to it. Based on this avowal, the
 8
     defense withdraws its previously filed motion to continue trial. (DOC 91).
 9

10         Respectfully submitted this 5th day of August, 2019.
11
                                     LAW OFFICE OF SEAN CHAPMAN, P.C.
12

13
                                     BY: /s/ Sean Chapman
                                          Sean Chapman
14

15

16

17

18

19

20

21

22

23

24

25

26



                                                                                               2
          Case 4:18-cr-01013-CKJ-DTF Document 102 Filed 08/05/19 Page 3 of 3




 1
                                 CERTIFICATE OF SERVICE

 2         The undersigned certifies that on August 5, 2019, he caused to be electronically
 3
     filed the foregoing document with the Clerk of the Court using the CM/ECF system
 4
     which sent notification to the following:
 5

 6
      Monica Ryan
 7
      Monica.Ryan@us.doj.gov
 8    US Attorney’s Office – Tucson, AZ
      405 W. Congress, Suite 4800
 9
      Tucson, AZ 85701-4050
10

11
     Serena Lara
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



                                                                                              3
